Citation Nr: 1818529	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-10 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable disability rating for hepatitis C.

3.  Entitlement to service connection for scars, left hand.

4.  Entitlement to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2010 and September 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.

In the November 2010 rating decision the RO continued a 50 percent disability rating for PTSD.  In a subsequent September 2012 rating decision, the RO granted service connection for hepatitis C, assigning a noncompensable rating, denied service connection for scars of the left hand, and also deferred the claim for a TDIU.

During the pendency of the appeal, in a January 2014 rating decision, the RO increased the disability rating for PTSD to 70 percent disabling effective June 21, 2010, (the date of claim for an increased evaluation).  In a March 2014 rating decision, the RO continued the 70 percent disability rating.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

In his February 2014 VA Form 9, Appeal to Board of Veterans' Appeal, the Veteran requested a hearing before a Veteran Law Judge, and subsequently withdrew the request in June 2017.  Accordingly, the Veteran's request for hearing is deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.



REMAND

After a review of all evidence, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claims of increased rating for PTSD, an initial compensable rating for hepatitis C, entitlement to service connection for scar of the left hand and a TDIU.

To ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

In the September 2012, January 2014, and March 2014 rating decisions, and two statement of the case (SOC) issued in January 2014, the RO referenced VA treatment records from the West Palm Beach Florida VA Medical Center dated from June 2002 to February 2014, July 2010 to August 2012, and July 2010 to January 2014, as part of the evidence relied upon in adjudicating these claims.  

The claims folder reflects that VA treatment records dated through September 2012 to January 2014 have been associated with the Veteran's claims file from the West Palm Beach Florida VA Medical Center.  Having reviewed the treatment records scanned into the Virtual VA and VBMS claims processing systems, the Board has not been able to locate VA treatment records dated prior to September 2012 and since January 2014.  On remand, the AOJ should obtain any outstanding records of VA evaluation and/or treatment from the West Palm Beach Florida VA Medical Center.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Additionally, there appears to be outstanding records from the Social Security Administration (SSA).  In an October 2011 the VA requested the Veteran's records from SSA.  In a subsequent October 2011 response the SSA replied the Veteran's records are not located at the SSA NRC but at another SSA office further advising the VA resubmits the request to the correct office.  The evidence of record reflects that in an April 2013 request the VA attempted to obtain the Veteran's records from the appropriate SSA office.  There is no indication in the claims file that the SSA responded to the April 2013 records request nor have records from the SSA been associated with the claims file.  

As the Veteran is seeking entitlement to a TDIU related to his service-connected PTSD disability, that claim is inextricably intertwined with the increased rating claim on appeal, a remand of that issue is warranted as well.  See Parker v. Brown, 7 Vet. App. 116, 118-19 (1994) (stating that two issues are inextricably intertwined when they are so closely tied together where development of one could have a "significant impact" on the other).  Thus, the AOJ must make necessary efforts to obtain and associate with the claims file a copy of any SSA determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2016) with respect to requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the West Palm Beach Florida VA Medical Center any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated prior to September 2012 and since January 2014.  Follow the procedures set forth in 38 C.F.R. §3.159 (c) as regards requesting records from Federal facilities.  All records and/or requests and responses received must be associated with the claims file.  

2.  Request from the Social Security Administration a copy of its records pertinent to any claim of the Veteran for Social Security disability benefits, as well as copies of all medical records underlying that claim and determination.  Specifically, pursuant to the October 2011 directions from the SSA, "Folder is not in SSA NRC.  The SSA jurisdictional office is C26."  Associate the records with the claims file; if the records are not obtained, associate negative response(s) with the claims file.  

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, and after completing any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case, and afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINAHRT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


